Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.128 Filed 06/01/20 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


  United States of America,

                 Plaintiff,                    Case No.    15-cr-20312

  v.                                           Hon. Linda V. Parker
                                               United States District Court
  Anthony Jelinek,

                 Defendant.


                United States’ Response Opposing
        the Defendant’s Motion for Compassionate Release


  In December 2014, Jelinek entered a room of a hotel that he did not

have permission to access in Greenville, Texas, stealing an AR-15

Bushmaster rifle, magazines for the rifle, a Versace bag, and several

articles of clothing. (PSR ¶12). The semi-automatic firearm Jelinek

stole, pictured below, is a serious weapon:




                                     1
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.129 Filed 06/01/20 Page 2 of 21




   Not only did Jelinek steal a firearm, he also was not lawfully

allowed to possess any firearm due to numerous prior felony

convictions, including two assault-related convictions. (PSR ¶¶ 40-41,

48-49).

  Law enforcement arrested Jelinek for the offense in the Eastern

District of Michigan and the case remained in the district pursuant

F.R.C.P. 20 for his plea and sentencing to one count of being a felon in

possession of a firearm.

  The Court sentenced Jelinek to 84 months in federal prison on

September 16, 2015. He now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A). His motion should be denied.

  First, since January 2020, the Bureau of Prisons has been preparing

for Covid-19, implementing strict precautions to minimize the virus’s

spread in its facilities. Following two recent directives from the

Attorney General, the Bureau of Prisons is also assessing its entire

prison population to determine which inmates face the most risk from

Covid-19, pose the least danger to public safety, and can safely be

granted home confinement. This process necessarily requires the


                                     2
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.130 Filed 06/01/20 Page 3 of 21




Bureau of Prisons to identify the best candidates for release, ensure

that their homes are suitable for home confinement, and arrange a way

to quarantine each of them for 14 days. As of May 29, 2020, these

directives have already resulted in at least 3,392 inmates being placed

on home confinement. See BOP Covid-19 Website.

  Jelinek’s offense and criminal history make him a danger to the

community, which precludes release under USSG § 1B1.13(2), because

Jelinek has a history of assault, chronic substance abuse issues which

have persisted through his incarceration, and he committed the

burglary of a serious assault weapon in the present case. And the

§ 3553(a) factors—which the Court must also consider under

§ 3582(c)(1)(A)—likewise do not support release because release would

depreciate the serious nature of this offense and fail to protect the

public from further crimes by Jelinek.

                               Background

  On December 19, 2014, a hotel manager in Greenville, Texas, noticed

several items missing from a storage area on the fourth floor of the

hotel, including an AR-15 Bushmaster rifle, magazines for the rifle,

Versace bag, and several articles of clothing. (PSR ¶ 12.). Upon viewing


                                     3
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.131 Filed 06/01/20 Page 4 of 21




the hotel surveillance video, the manager realized that Jelinek took

several items and returned to his room on several different occasions

over the last few days. Id. Officers made contact with Jelinek in his

hotel room and found a duffel bag, which contained the magazine and

disassembled Bushmaster rifle. (PSR ¶13). When confronted by an ATF

Agent, Jelinek admitted to taking the firearm while on Xanax and

alcohol. (R. 9-3: Govt Sent. Mem., Exhibit B, Pg.ID 60). Jelinek’s

burglary of a firearm while under the influence of drugs and alcohol is a

fairly aggravated violation of 18 U.S.C. § 922(g).

  In addition to this offense, Jelinek has a lengthy and troubling

criminal history. Jelinek first received an assault and battery conviction

in 1998. (PSR ¶31). Over the next two years, a multitude of convictions

followed, mostly for petty theft offenses brought on by an apparent drug

and alcohol program. (PSR ¶¶32-39). In 2001, Jelinek received a

felonious assault conviction when he hit a gas station employee with his

car after stealing gas. (PSR ¶40). When arrested, Jelinek had heroin

and paraphernalia for heroin use on his person. Id.

  Jelinek then received two domestic violence convictions. (PSR ¶¶41-

45). The most aggravating of these involved Jelinek smashing the


                                     4
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.132 Filed 06/01/20 Page 5 of 21




windshield of a car which contained his child restrained in a car seat

and then hitting that car with his own car while escaping the scene.

(PSR ¶45).

  In an incident that defies explanation, Jelinek and a neighbor began

an argument over pornographic DVDs that escalated into a physical

fight. (PSR ¶49). From there, it escalated into Jelinek threatening to

kill the neighbor and later cutting him with a knife. Id.

  Jelinek was detained by consent during the pendency of this case and

the court sentenced him to 84 months in federal prison on September

16, 2015. He is currently incarcerated at FCI Hazelton. He is 50 years

old, and his projected release date is March 26, 2021.

  Since his incarceration, Jelinek has twice been found to be either

using or possessing controlled substances. (Gov’ts. Exs. 1 and 2).

  Jelinek has medical conditions that include a serious heart condition

as defined by the CDC. Jelinek has moved for compassionate release,

citing his medical conditions and the Covid-19 pandemic. Jelinek has

properly exhausted his administrative remedies and this Court can

decide his motion.




                                     5
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.133 Filed 06/01/20 Page 6 of 21




                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. For over almost a decade, the Bureau of

Prisons has maintained a detailed protocol for responding to a

pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. See BOP Covid-19

Modified Operations Website. Since then, as the worldwide crisis has

evolved, the Bureau of Prisons has repeatedly revised its plan. To stop

the spread of the disease, the Bureau of Prisons has restricted inmate

movement within and between facilities. See id. Only limited group

gathering is allowed, and social distancing is maximized. Staff and

inmates are also issued face masks to wear in public areas. See BOP

FAQs: Correcting Myths and Misinformation.


                                     6
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.134 Filed 06/01/20 Page 7 of 21




   Every newly admitted inmate is screened for Covid-19 risk factors

and symptoms. Asymptomatic inmates with risk of exposure are placed

in quarantine for a minimum of 14 days or until cleared by medical

staff. Symptomatic inmates are provided with medical evaluation and

treatment and are isolated from other inmates until testing negative for

Covid-19 or being cleared by medical staff under the CDC’s criteria. In

areas with sustained community transmission, all staff are screened for

symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

or higher are barred from the facility on that basis alone. A staff

member with other symptoms can be placed on leave by a medical

officer.

   Other access to the facilities has likewise been restricted.

Contractors are only permitted access if performing essential services,

and any contractor who requires access is screened for symptoms and

risk factors. Social and legal visits have been suspended to limit the

number of people entering the facility and interacting with inmates.

But to ensure that relationships and communication are maintained

throughout this disruption, the Bureau of Prisons has increased

inmates’ telephone allowance to 500 minutes per month. Legal visits


                                     7
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.135 Filed 06/01/20 Page 8 of 21




are permitted on a case-by-case basis after the attorney has been

screened for infection.

  Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

  The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. New

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

                                     8
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.136 Filed 06/01/20 Page 9 of 21




04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 3,545 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Attorney General’s directives have explained,

these home-confinement decisions have required evaluating several

criteria:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

   These criteria not only make sense, but also fit the realities of the

Covid-19 pandemic far better than any other solution does. The Bureau

of Prisons cannot open its facilities’ gates indiscriminately and unleash

tens of thousands of convicted criminals, en masse. It must focus on the
                                    9
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.137 Filed 06/01/20 Page 10 of 21




inmates who have the highest risk factors for Covid-19 and are least

likely to engage in new criminal activity. This is true not just to protect

the public generally, but to avoid the risk that a released defendant will

bring Covid-19 back into the jail or prison system if he violates his

terms of release or is caught committing a new crime. See 18 U.S.C.

§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-

confinement initiative thus appropriately focuses on the inmates who

will most benefit from release and whose release is least risky.

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is more than

reasonable to evaluate whether a particular inmate would adhere to

release conditions and social-distancing protocols during the pandemic.

And if a prisoner would be unlikely to take release conditions or Covid-

19 precautions seriously, he would also be far more likely than the

general public to contract and spread Covid-19 if released.


                                     10
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.138 Filed 06/01/20 Page 11 of 21




   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,


                                     11
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.139 Filed 06/01/20 Page 12 of 21




2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Jelinek’s motion for compassionate
        release.

      Jelinek’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Quite the contrary: a district court’s authority to modify a

defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

statutory exception, a district court “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those

statutory exceptions are narrow. United States v. Ross, 245 F.3d 577,

586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

      Jelinek must show “extraordinary and compelling reasons” for

compassionate release, and release must be “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

                                      12
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.140 Filed 06/01/20 Page 13 of 21




To qualify, a defendant must have a medical condition, age-related

issue, family circumstance, or other reason that satisfies the criteria in

USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the

safety of any other person or to the community,” USSG § 1B1.13(2).

   Even if a defendant is eligible for compassionate release, the district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a)

support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at

sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).b

      A.    Jelinek has a qualifying health condition but his
            dangerousness precludes his release.

   Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling

reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well



                                     13
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.141 Filed 06/01/20 Page 14 of 21




developing “the criteria to be applied and a list of specific examples” for

when release is permitted. 28 U.S.C. § 994(t).

   Here, Jelinek has a qualifying medical condition. The over 600 pages

of medical records reviewed by the government demonstrate that the

BOP has provided Jelinek substantial medical care during his time in

custody, including the December 2018 aortic valve replacement that he

discusses within his brief. Jelinek also notes that he has a history of

surgeries with post-operative infections, which does not seem to be a

CDC risk factor. Were it not for Covid-19, there would be little question

that the BOP could manage his health condition, as they have

consistently done so.

   In fact, Jelinek’s circumstances raise the question whether he is at

greater risk if released than in custody. Thus far, he has received strong

medical care at a facility with no active Covid-19 cases amongst

inmates and one active case in a staff member.

https://www.bop.gov/coronavirus/. Genesee County, Michigan, where

Jelinek seeks release to, has over 2,000 historical cases of Covid-19.

https://gchd.us/coronavirus/.




                                     14
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.142 Filed 06/01/20 Page 15 of 21




   The average person may have a higher relative risk of contracting

Covid-19 in prison than if released among the public at large. But

§ 1B1.13 requires an individualized assessment, and an individual

defendant’s relative risk varies widely. See United States v. Austin, No.

15-20609, 2020 WL 2507622, at *4–*5 (E.D. Mich. May 15, 2020). It

depends on the precautions at his prison, the number of Covid-19 cases

there, whether and how much that number might increase or decrease,

the prison’s medical facilities, the defendant’s release plan, the threat

from Covid-19 in his release location, his access to medical care if

released, and his willingness to abide by release restrictions and social-

distancing protocols. See id. Here, Jelinek’s history of discipline in

prison for drug use and possession means that he is unlikely to engage

in safe behaviors in the community. In the event of a Covid-19

resurgence, it is significantly less likely that Jelinek will follow the

dictates of shelter in place order if he reverts to using controlled

substances, placing himself and others at risk.

    While Jelinek’s medical conditions and the Covid-19 pandemic may

satisfy the initial criteria for eligibility in USSG § 1B1.13 cmt. n.1,

Jelinek is ineligible for compassionate release because he is a danger to


                                     15
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.143 Filed 06/01/20 Page 16 of 21




the community. Section 1B1.13(2) only permits release if a “defendant is

not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” It thus prohibits the release of violent

offenders, including most drug dealers. See United States v. Stone, 608

F.3d 939, 947–48 & n.6 (6th Cir. 2010). It also bars the release of many

other defendants. An evaluation of dangerousness under § 3142(g)

requires a comprehensive view of community safety—“a broader

construction than the mere danger of physical violence.” United States

v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). So even

many “non-violent” offenders—such as those who have been involved in

serial or significant fraud schemes—may not be released under

§ 3582(c)(1)(A). USSG § 1B1.13(2); see Stone, 608 F.3d at 948 n.7.

   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-


                                     16
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.144 Filed 06/01/20 Page 17 of 21




19-based fraud schemes have proliferated. There are real risks to public

safety right now, and those risks will only increase if our community is

faced with a sudden influx of convicted defendants.

   Because Jelinek’s release would endanger the community,

§ 1B1.13(2) prohibits reducing his sentence under § 3582(c)(1)(A).

Jelinek’s crime here involves stealing a semi-automatic firearm while

under the influence of Xanax and alcohol. Most disturbing though is

Jelinek’s prior record for assaultive behavior. Jelinek has four prior

assault convictions, two of which were for felonious assaults. (PSR ¶¶

31, 40, 45, 49). He has a lengthy history of substance abuse and while in

custody has twice received discipline for possessing using controlled

substances.

      B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Austin, No. 15-20609, 2020

WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the

                                     17
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.145 Filed 06/01/20 Page 18 of 21




“[d]efendant’s circumstances do not warrant compassionate release . . .

under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying

compassionate release because “the 18 U.S.C. § 3553(a) sentencing

factors do not favor release”); see also United States v. Kincaid, 802 F.

App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

compassionate release based on the § 3553(a) factors). So even if the

Court were to find Jelinek eligible for compassionate release, the

§ 3553(a) factors should still disqualify him.

   Jelinek’s offense disqualifies him because it is very serious to possess

a semi-automatic weapon and high capacity magazines after numerous

assaultive convictions, including convictions that prohibit him from no

longer possessing a firearm. (PSR ¶ 12). Jelinek not also possessed

these items, he stole them over the course of several days. Id. Jelinek

told the PSR writer he was under the influence of drugs and alcohol at

the time of the offense – which further aggravates this offense given his

history and behavior while in custody.

   The most serious § 3553(a) factor which weighs against Jelinek’s

release is his character. He has consistently violated the law in ways


                                     18
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.146 Filed 06/01/20 Page 19 of 21




that place others in danger and directly assaulted others. (PSR ¶¶ 31-

49). He has 19 separate cases with criminal convictions. Id. Jelinek’s

prior record and discipline history in custody demonstrate that he is not

able to control himself and is a danger to the public. Jelinek’s violent

behavior speaks poorly to his character and factors heavily against

compassionate release.

   Jelinek’s history of violent behavior and the seriousness of his

offense mean that his early release disregards the need to protect the

public from Jelinek’s behavior. Releasing Jelinek from his sentence is a

risk to the public that is not warranted.

III. If the Court were to grant Jelinek’s motion, it should order
     a 14-day quarantine before release.

   If the Court were inclined to grant Jelinek’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.




                                     19
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.147 Filed 06/01/20 Page 20 of 21




                                Conclusion

   Jelinek’s motion should be denied.



                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney

   Date: June 1, 2020               s/Christopher W. Rawsthorne
                                    Christopher W. Rawsthorne
                                    Assistant United States Attorney
                                    600 Church Street
                                    Flint, MI 48502
                                    (810) 766-5177
                                    christopher.rawsthorne@usdoj.gov




                                     20
Case 4:15-cr-20312-LVP-MJH ECF No. 17, PageID.148 Filed 06/01/20 Page 21 of 21




                       CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2020, the foregoing document was

electronically filed by an employee of the United States Attorney=s

Office with the Clerk of the Court using the ECF system which will

send notification of such filing to the following:

      Glenn M. Simmington

                                          s/Christopher W. Rawsthorne
                                          Assistant United States Attorney




                                     21
